Case 1:16-cv-11949-LTS Document 101-4 Filed 12/20/18 Page 1 of 5




           EXHIBIT D
         Case 1:16-cv-11949-LTS Document 101-4 Filed 12/20/18 Page 2 of 5

                                         REQUEST FOR REVIEW

 NAME                                                        SSN

 CURRENT ADDRESS




 If you object to reporting o f the default status of yo ur debt to credit reporting
 agencies or offset against your Federal and/or State tax refunds and other payments for the
 student loan or grant overpayment described in the Debt Statement, you can use this form to request a
 review or hearing. If you object ONLY because you believe you cannot afford to pay this debt, but you
 wish to arrange payment terms, DO NOT USE THIS FORM. INSTEAD, write or call the Contact
 listed on the Debt Statement.


 I. Check ONLY ONE of the following:

  I want a review of my objection based on this written statement and the records in my debt file.
 COMPLETE PARTS II AND IV OF THIS FORM.

 I want an in-person hearing in the city shown on the Debt Statement to present my objection. I
 understand that I must pay my own expenses to appear for this hearing. COMPLETE PARTS II, III, AND IV
 OF THIS FORM.

  I want a hearing by telephone. COMPLETE PARTS II, III, AND IV OF THIS FORM.


 II. Check the objections that apply. ENCLOSE the documents described here (if you do not enclose
 documents, your objections will be reviewed based on the information on this form and the records in
 your debt file). Discharge application forms can be obtained at myeddebt.ed.gov/borrower or by calling
 800-621-3115. Parent borrowers should answer 8 - 13 about the student:

 1.    I do not owe the full amount shown because I repaid some or all of this debt. ENCLOSE copies
      of front and back of checks, and copies of money orders and receipts for payments made on the
      debt.

  I am making payments on this debt as required under the repayment agreement I reached with
     the holder of the debt. ENCLOSE copies of repayment agreement and front and back of payment
     checks.

 3. I filed for bankruptcy and my case is still open. ENCLOSE copies of any court document showing
     name of court and case number.

 This debt was discharged in bankruptcy. ENCLOSE copies of discharge order and the
     schedule of debts filed with the court.




Request for Review                                 1                           Revised September, 2017
        Case 1:16-cv-11949-LTS Document 101-4 Filed 12/20/18 Page 3 of 5
 5.  I am totally a n d permanently disabled. ENCLOSE either a completed Discharge Application: Total
     and Permanent Disability OR a notice from the U. S. Department of Education’s Total and Permanent
     Disability Servicer showing that they have received a discharge application. To complete a discharge
     application, visit www.disabilitydischarge.com.

 6. This is not my Social Security Number, and I do not owe this debt. ENCLOSE copies of your
     Driver's License or other identification issued by a government agency and your Social
     Security Card.

 7. I believe that this debt is not an enforceable debt in the amount stated for the reasons
     explained in the attached letter. ENCLOSE a letter explaining any reason for your objection to
     reporting of the default status of your debt to credit reporting agencies or collection of this debt
     by offset of your Federal and/or State tax refunds and other payments. Be as specific as possible.
     INCLUDE any records that support your reasons. If you object because you believe you cannot
     afford to pay this debt, but you wish to arrange payment terms, write or call the contact listed on
     the Debt Statement.

 8.  I enrolled in a school, but did not attend, withdrew, or was terminated from the school within a
     timeframe that entitled me to a refund of part or all of my loan proceeds, and I did not receive
     the benefit of a refund to which I was entitled, either from the school or from a third party.
     ENCLOSE a completed Loan Discharge Application: Unpaid Refund.

 9. I was unable to complete my education because the school for which I borrowed this loan closed.
     ENCLOSE a completed Loan Discharge Application: School Closure.

 10. I had no high school diploma or GED when I enrolled at the school for which I borrowed this loan,
     and the school improperly determined my ability to benefit from the training offered. ENCLOSE a
     completed Loan Discharge Application: False Certification of Ability to Benefit.

 11. When I borrowed this loan, I had a condition (physical, mental, age, criminal record) that
     prevented me from meeting State requirements for performing the occupation for which the
     school trained me. ENCLOSE a completed Loan Discharge Application: False Certification
     (Disqualifying Status).

 12. I believe that the school without my permission signed my name on the loan application,
     promissory note, loan check or electronic funds transfer (EFT) authorization. ENCLOSE a
     completed Loan Discharge Application: Unauthorized Signature/Unauthorized Payment.

 13.  I believe that I have a defense to repayment of my debt (also known as a borrower defense)
     because                                (school) engaged in acts or omissions that would give rise to a
     cause of action against the school under applicable State law and the cause of action directly
     relates to the loan or to the school’s provision of educational services for which the loan was
     provided. I previously submitted a Borrower Defense to Repayment loan discharge application on
     or about               . (If you did not previously submit an application, ENCLOSE one of the
     following completed applications: 1) Application for Borrower Defense to Loan Repayment; 2)
     Attestation for Certain Heald College Students; or 3) Attestation for Certain Everest and WyoTech
     Students).




Request for Review                                   2                            Revised September, 2017
        Case 1:16-cv-11949-LTS Document 101-4 Filed 12/20/18 Page 4 of 5
 14.  I believe that I am the victim of identity theft. ENCLOSE a completed Loan Discharge
     Application: False Certification (Identity Theft). Note: this is also known as
     “Certification/Agreement of Cooperation of Identity Theft Claims.”

 15. The borrower of this loan, or the student for whom this loan was borrowed or grant was issued,
     is deceased. ENCLOSE a certified copy of the death certificate.




Request for Review                                 3                           Revised September, 2017
         Case 1:16-cv-11949-LTS Document 101-4 Filed 12/20/18 Page 5 of 5
III. IF YOU WANT AN IN-PERSON OR TELEPHONE HEARING, YOU MUST COMPLETE THE FOLLOWING:

 The debt records and documents I submitted to support my statement in Part II do not show all the
 material (important) facts about my objection to collection of this debt. I need a hearing to explain
 the following important facts about this debt: (EXPLAIN below or on a separate sheet of paper the
 additional facts that you believe make a hearing necessary. If you have already fully described these
 facts in your response in Part II, WRITE HERE the number of the objection in which you described
 these facts                        .)

 Note: If you do not receive an in-person or telephone hearing, your objection will be reviewed
 based on information and documents you supply with this form and on records in your debt file.


 Phone number at which I can be reached during daytime hours:


 Explanation of why an in-person or telephone hearing is necessary:




 IV. I state under penalty of law that the statements I have made here are true and accurate to the best
 of my knowledge.

 Date:                                 Signature:




Request for Review                                   4                           Revised September, 2017
